DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 are vague and indefinite, because they depend on a withdrawn claim, claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of The claim which they depend is not drawn to a process but to a product and thus they fail to further limit their independent claim, claim1. It is suggested to change the dependency to claim 9, which is the process claim.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of this office action the claims have considered as depending on the independent process claim, claim 9.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pande et al., (hereafter Pande), US Patent Application Publication No. 2014/. A1 as evidenced by any of Tirimacco et al., (hereafter Tirimacco), US Patent Application Publication No.  .
	With regard to claims 9 and 12-13, Pande teaches a process of making paper products using a blend of a surface enhanced fibers having the same properties as claimed, i.e., length weighted average fiber length of at least about 0.3 millimeters, an average hydrodynamic specific surface area of at least about 10 m2/g, and number of surface enhanced pulp fibers of at least 12,000 fibers/milligram on an oven-dry basis (abstract and ¶-[0007]), and non-enhanced fibers, either 100% softwoods or a blend of softwood and hardwood, the softwood being the predominant fibers/pulp (¶-[0047]-[0050]).  The amount of the enhanced fibers in the furnish falling within the claimed range is also disclosed on ¶-[0048]-[0050], and on ¶-[0057] teaches that the pulp can be used to make tissues. Moreover, in example 1, results shown on tables 1 and 2, shows the making of handsheets having between 20 and 60 gsm (reading on claim 13), which are known to be tissues products1 and teach the refining of the second pulp, i.e., the non-enhanced pulp before mixing it with the enhanced pulp, which meets the condition of part (a). As to the co-refining of the softwood fibers and surface enhanced, this would have been obvious to one of ordinary skill in the art, because one of ordinary skill in the art would realize that to obtain Freeness within the claimed range, i.e., within 550 to 650 mL, very mild refining condition is required, there would not significantly alter the surface of the already surface enhanced fibers. This is especially true when the softwood pulp has a starting Freeness of 650 ml, which just the addition of the surface enhanced fibers the Freeness would decrease when blended/mixed.
	With regard to claims 10 and 11, Pande is silent with regard to the freeness of the furnish, Pande only teaches the freeness of the non-enhanced pulps. However, Pande teaches that the In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Aller, 42 CCPA 824, 220 F.2d 454, 105 USPQ 233 (1995). Also, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
Regarding to claim 13, Pande teaches that the pulp can be bleached and on ¶-[0081] teaches the use of northern softwood Kraft fibers.
	With regard to claims 16-17,	as stated above just by the addition of highly refined fibers the Freeness would be expected to drop, since it is postulated that the finer fibers would block some of the porosity of the softwood furnish and thus reducing the volume of liquid/water passing through the blended pulp. Moreover, the claims do not recite a lower limit, i.e., “less than” includes zero “0” as part of the range, and thus no change reads on the claims.
Response to Arguments
Applicant's arguments filed on September 07, 2021 have been fully considered but they are not persuasive.
Applicants argue that the examiner did not supply any evidence of a refiner used as a blender, but the idea was and still is that a mild refining, i.e., dropping the freeness from 650 mL to 600 mL would not greatly alter the properties of the fibers and promotes the mixing of the fibers and thus the co-refining of the pulps, which is common in the art would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the pulps were co-refined, especially if the refining is so mild that the Freeness drops from 650 to 600 ml or so. Evidence of the co-refining of pulps is common in the art is supplied in the attached PTO-892;  see for example ¶-[0098] of US Patent Application Publication No.  2013/0209749 A1, which teaches the co-refining of pulps in the making of tissue products; column 11, lines 20-23 of US Patent No. 9,297,112 which teaches the co-refining of wood pulp and synthetic fibers, PLA;  US Patent No. 3,873,412 which teaches the co-refining of Kraft and semichemical pulps; see abstract. 
Applicants argue also unexpected results, shown on the attached figure and explained on paragraph [0046] and argue that the claims are commensurable in scope with the unexpected results by showing the results for 10% and 25% addition of the SEPF handsheets. The arguments are not convincing, because the claims recite at least 3% of the SEPF which is lower than the 10% and includes ranges above the 25% and there is no evidence that the same results could be obtained for all the claimed range. The claims are not commensurable in scope with the argued unexpected results, since those results were obtained for very specific set of conditions, e.g., 25% by weight of the surface enhanced fibers, and there is no data that evidences that such results can/could be obtained for all the addition ranges claimed. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
The claims would be allowed if the scope of the claims is changed to be within the unexpected results, i.e., from 10% to 25% of the SEPF, or evidence is presented, e.g., by an Affidavit/Declaration, that show that the results can be obtained for the whole range, (showing results for around 3% and 100% of SEPF and points in between).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure “Process of Making Tissues Comprising Surface Enhanced Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
        
            
    

    
        1 See ¶-[0034] of Tirimacco and ¶-[0045] of Moen for evidences of this fact, i.e., that papers having such grammage/basis weights are tissues.